Citation Nr: 0904417	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  03-11 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for sleep apnea, 
claimed as secondary to the service-connected diabetes 
mellitus. 

2.  Entitlement to service connection for hypertension, 
claimed as secondary to the service-connected PTSD.

3.  Entitlement to an initial rating in excess of 20 percent 
for diabetes mellitus. 

4.  Entitlement to an initial compensable evaluation for 
service-connected peripheral neuropathy of the left lower 
extremity, prior to August 24, 2004.

5.  Entitlement to an evaluation in excess of 10 percent for 
service-connected peripheral neuropathy of the left lower 
extremity, since August 24, 2004.

6.  Entitlement to an initial compensable evaluation for 
service-connected peripheral neuropathy of the right lower 
extremity, prior to August 24, 2004.

7.  Entitlement to an evaluation in excess of 10 percent for 
service-connected peripheral neuropathy of the right lower 
extremity, since August 24, 2004.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2002, May 
2003, and November 2004 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In 
November 2006, the Board denied the service connection issues 
and remanded the increased rating issues.  The Veteran filed 
a timely appeal of the denial of the service connection 
issues with the Court of Appeals for Veterans Claims (CAVC).  
By an August 2008 order, CAVC vacated the Board's decision 
regarding those two claims and remanded them to the Board in 
conjunction with a July 2008 Joint Motion for Remand agreed 
to by the parties.  

The increased rating claims remain on appeal since the 
November 2006 Board remand.  Notably, the peripheral 
neuropathy claims have been recharacterized above to more 
accurately reflect the state of the issue. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The July 2008 Joint Motion for Remand determined that the 
medical evidence was not sufficient to decide the claims of 
entitlement to service connection for sleep apnea and 
hypertension.  Specifically, the Veteran contends that his 
sleep apnea is due to his service-connected diabetes mellitus 
and that his hypertension is due to his service-connected 
post-traumatic stress disorder.  He has submitted internet 
research from medical sites and the American Diabetes 
Association, which generally attest to links between his 
claimed disabilities and his service-connected disabilities.  
While this research tends to associate the disabilities at 
issue, it falls short of being a reasoned medical opinion 
specific to the veteran's particular case.  An opinion based 
on all the evidence must be obtained now.  See 38 C.F.R. 
§ 3.159(c)(4) (2008); McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  

Referable to the veteran's increased rating claims, including 
his TDIU claim, the Board's November 2006 remand specifically 
requested that the claims folder be reviewed in determining 
the nature and severity of his service-connected 
disabilities, as required under 38 C.F.R. §§ 4.1, 4.41 
(2008).  The Veteran underwent a VA examination in May 2007 
which was intended to satisfy the requirements of the remand.  
The first line of the report, however, acknowledges that the 
claims file was not made available for the examiner's review.  
Remand, therefore, is required.  Stegall v. West, 11 Vet. 
App. 268 (1998) (a remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders).  

The remaining TDIU claim is inextricably intertwined with the 
increased rating claims.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (holding that two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final decision cannot be rendered unless both 
issues have been considered).  It too must be remanded.

As the Veteran receives regular treatment through VA, any 
outstanding VA outpatient clinical records must be obtained 
while on remand.  The latest treatment note of record is 
dated in January 2008.

Due process considerations require remand for the 
aforementioned reasons.  Accordingly, the case is REMANDED 
via the AMC for the following action:

1.  Obtain the outstanding VA outpatient 
clinical records for this Veteran from 
January 2008 forward.

2.  Forward the veteran's claims folder to 
a physician for review.  The physician 
must review the claims folder in order to 
render opinions as to the following:

a.  Whether it is at least as likely as 
not that the veteran's sleep apnea is 
proximately due to, or the result of, 
his service-connected diabetes mellitus 
or PTSD.  Please include whether his 
sleep apnea has increased in severity 
due to either disability.

b.  Whether it is at least as likely as 
not that the veteran's hypertension is 
proximately due to, or the result of, 
his service-connected diabetes mellitus 
or PTSD.  Please include whether his 
sleep apnea has increased in severity 
due to either disability.

The term "as likely as not" does not mean 
"within the realm of medical 
possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, it 
is as medically sound to find in favor of 
the proposition as it is to find against 
it.  While review of the entire file is 
required, attention is invited to the 
research submitted by the Veteran (tabbed 
in volume 2 of the claims file).  A 
rationale for any opinion offered is 
requested.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
severity of his service-connected diabetes 
mellitus and peripheral neuropathy of the 
lower extremities.  The claims file must 
be reviewed in conjunction with the 
examination.  All testing deemed necessary 
must be conducted and results reported in 
detail.  

4.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claims.  The Veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




